DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 19, 21-25, and 27 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-17, 19, 21-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 4
	The language " and configured to implement actions comprising: a)…. be forwarded to an output." in lines 7-23  (specifically actions c, e, f, g, and h) renders the claim indefinite because the language describes the function or operation of the data filter instead of defining the structure that makes up the device as required by 35 U.S.C. 112, second paragraph. Consequently, the structure of the data filter is unclear. The structure which goes to make up the data filter must be clearly and positively specified. 
	As currently written, it is unclear what components (e.g. first processor, second processor, unidirectional pathway) are configured to perform each of the claimed actions (specifically actions c, e, f, g, and h). The Examiner recommends amending the language of the claim, similarly as below (if the Examiner’s interpretation of which components perform each action is correct), so it is clear which component is configured to perform which actions.

	“A data filter comprising: 
a first processor; a second processor; and at least one unidirectional pathway located between the first processor and the second processor; 
wherein the first processor is configured to: 
a) receive data packets from an input, 
b) separate one or more elements of a header of each packet into metadata associated with the packet, 
c) forward the metadata along the unidirectional pathway to the second processor;
wherein the second processor is configured to use the metadata to: 
d) identify packets comprising any format other than one or more specified EtherTypes and decide how to handle them, 
e) identify packets comprising Etherframe broadcast data and decide how to handle them, 

g) identify packets comprising broadcast and/or multicast and/or reserved destination IP addresses and decide how to handle them; and
wherein the first processor is further configured to h) based on the identification of packets performed at the second processor, selectively permitting data contained in the received data packets to be forwarded to an output.”

In reference to claim 5
	The language "A data filter according to claim 4 configured to verify a packet against one or more pre-determined standards and decide how to handle data contained in said packet or construct a new frame header for use in creating a packet comprising data contained in said received packet" renders the claim indefinite because the language describes the function or operation of the data filter instead of defining the structure that makes up the device as required by 35 U.S.C. 112, second paragraph. Consequently, the structure of the data filter is unclear. The structure which goes to make up the data filter must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
As currently written, it is unclear what component(s) (e.g. first processor, second processor, unidirectional pathway) are configured to perform the claimed actions of verify, decide, and construct. The Examiner recommends amending the claim so that is clear which component(s) is configured to perform each of the claimed actions.

In reference to claims 6-17, 19, 21-25, and 27
Claims 6-25, and 27 are rejected because they depend on a rejected parent claim.

Allowable Subject Matter
Claims 1-3 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466